Cite as 2014 Ark. 198

                 SUPREME COURT OF ARKANSAS
                                         No.   CR-14-114

                                                    Opinion Delivered   May 1, 2014
ANTHONY ORAL CRAIGG                                 PRO SE MOTION FOR BELATED
                  PETITIONER                        APPEAL OF ORDER,
                                                    [WASHINGTON COUNTY CIRCUIT
v.                                                  COURT, NO.72CR-11-986]
STATE OF ARKANSAS                                   HONORABLE WILLIAM A. STOREY,
                             RESPONDENT             JUDGE

                                                    MOTION DENIED.


                                         PER CURIAM

       In 2011, petitioner Anthony Oral Craigg was found guilty by a jury of rape and was

sentenced as a habitual offender to life imprisonment without parole. We affirmed. Craigg v.

State, 2012 Ark. 387, ___ S.W.3d ___.

       Appellant subsequently filed in the trial court a timely, verified pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2011). The trial

court denied the petition on August 22, 2013. Appellant filed a notice of appeal on September

18, 2013, and subsequently lodged the appeal from the order in this court.

       On appeal, we found that, with respect to the merits of the Rule 37.1 petition, it was clear

from the record that appellant could not prevail if an appeal from the August 22, 2013 order

were permitted to go forward because none of the claims for postconviction relief raised in the

Rule 37.1 petition merited relief. For that reason, the appeal was dismissed. Craigg v. State, 2014
Ark. 71 (per curiam).

       In the decision on appeal, we also denied a motion that appellant Craigg had filed to
                                      Cite as 2014 Ark. 198

reinvest jurisdiction in the trial court to consider some issues that he claimed had not been

addressed by the trial court in the August 22, 2013 order. We noted that, in situations where an

appellant has filed a valid, timely request for a ruling on an omitted issue in a Rule 37.1

proceeding, the time for filing a notice of appeal is extended in a manner similar to the extension

allowed for filing a notice of appeal after a posttrial motion. See Ark. R. App. P.–Crim. 2(b)

(2013). This provision recognizes a very narrow exception to the rule of finality of an order

denying Rule 37.1 relief that is necessary because the failure to obtain a ruling on an omitted

issue precludes this court from review on appeal. See Robbins v. State, 2010 Ark. 312 (per curiam).

In petitioner’s case, he could have filed his motions and awaited action by the court on them and

then filed an amended notice of appeal after the motions had been acted on by the court;

instead, he chose to proceed with an appeal of the original August 22, 2013 order and then to

file a motion here after the appeal had been lodged to reinvest jurisdiction in the trial court to

consider his Rule 37.1 petition further. We held that, as petitioner had failed to conform to the

prevailing rules of procedure with respect to appealing the order or obtaining action on the

issues alleged to have been omitted, the request to reinvest jurisdiction in the trial court to

consider those issues must be denied.

       On February 5, 2014, petitioner Craigg filed the motion that is now before us seeking

leave to proceed with a belated appeal of the October 4, 2013 order that had denied the motions

for a ruling on certain issues and the motion to set aside the original order. As grounds for the

failure to comply with proper procedure, petitioner contends that he would have filed a timely

amended notice of appeal after the October 4, 2013 order was entered if the staff at the prison


                                                2
                                      Cite as 2014 Ark. 198

where he was incarcerated had promptly made the copies of the amended notice that he needed

to proceed.

       Petitioner has not stated good cause for his failure to file a timely amended notice of

appeal. The duty to conform to procedural rules applies even when the petitioner proceeds pro

se, as all litigants must bear the responsibility for conforming to the rules of procedure or

demonstrating good cause for not so conforming. Betts v. State, 2013 Ark. 72 (per curiam).

While an incarcerated petitioner may face certain obstacles in conforming to procedural rules,

we have taken judicial notice in prior cases that appeals from postconviction orders are

frequently lodged in this court by incarcerated persons. See Smith v. State, 2011 Ark. 367 (per

curiam). The fact that those appeals are perfected by persons who also may be assumed to face

certain hurdles occasioned by their incarceration suggests that our procedural rules are not

unduly burdensome. See Sillivan v. Hobbs, 2014 Ark. 88 (per curiam). It was not the

responsibility of anyone other than petitioner to perfect the appeal. Smith, 2011 Ark. 367; Ester

v. State, 2009 Ark. 442 (per curiam). The claim that his incarceration caused the petitioner to be

unable to conform to procedural rules does not, in itself, constitute good cause to grant a motion

for belated appeal. See Meadows v. State, 2012 Ark. 374 (per curiam).

       Motion denied.

       Anthony Oral Craigg, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for respondent.




                                                 3